   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 1 of 29 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

TAIWAN SEMICONDUCTOR                           )
MANUFACTURING COMPANY                          )
LIMITED,                                       )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            ) C.A. No.
                                               )
GLOBALFOUNDRIES U.S. INC.,                     ) JURY TRIAL DEMANDED
                                               )
                Defendant.                     )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Taiwan Semiconductor Manufacturing Company Limited (“TSMC” or

“Plaintiff”) brings this action for patent infringement against Defendant GlobalFoundries U.S.

Inc. (“GlobalFoundries” or “Defendant”) as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1, et seq.

       2.      Defendant has infringed and continue to infringe, has contributed to and continues

to contribute to the infringement of, and has induced and continues to induce the infringement of

one or more claims of U.S. Patent Nos. 7,170,118 (“the ’118 patent”); 7,105,894 (“the ’894

patent”), 9,166,053 (“the ’053 patent”); and 6,720,619 (“the ’619 patent”) (collectively, the

“Asserted Patents”) at least by making, using, selling, offering for sale, and importing into the

United States semiconductor devices and integrated circuits that infringe one or more claims of

each of the Asserted Patents.
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 2 of 29 PageID #: 2



        3.     TSMC is the legal owner by assignment of the Asserted Patents, which were duly

and legally issued by the United States Patent and Trademark Office (“USPTO”). TSMC seeks

monetary damages and injunctive relief to address ongoing infringement of its valuable patent

portfolio.

                                        THE PARTIES

        4.     Taiwan Semiconductor Manufacturing Co., Ltd. is a Taiwanese company and is

located at No. 8, Li Hsin Road VI, Hsinchu Science Park, Hsinchu 300-78, Taiwan, R.O.C.

        5.     GlobalFoundries is a Delaware corporation with its principal place of business at

2600 Great America Way, Santa Clara, California 95054.

        6.     GlobalFoundries, either itself and/or through the activities of its subsidiaries,

makes, uses, sells, offers for sale, and/or imports throughout the United States, including within

this District, products, such as semiconductor devices and integrated circuits, that infringe the

Asserted Patents.   GlobalFoundries’ customers incorporate these products into downstream

products that are made, used, sold, offered for sale, and/or imported throughout the United

States, including within this District. These downstream products may include, but are not

limited to, semiconductor devices, integrated circuits, computer processors, network controllers,

graphics cards, smartphones, tablets, laptop computers, televisions, and various other consumer

electronics devices that include infringing semiconductor devices and integrated circuits.

                                 JURISDICTION AND VENUE

        7.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

        8.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).




                                               -2-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 3 of 29 PageID #: 3



        9.      GlobalFoundries is subject to this Court’s personal jurisdiction. GlobalFoundries

is incorporated in this District and has infringed TSMC’s patents in this District by, among other

things, engaging in infringing conduct within and directed at or from this District. For example,

GlobalFoundries has purposefully and voluntarily placed one or more of its infringing products,

as described below, into the stream of commerce with the expectation that these infringing

products will be used in this District. These infringing products have been and continue to be

used in this District.

        10.     On information and belief, GlobalFoundries has regularly and systematically

transacted business in this District, directly or through subsidiaries or intermediaries, and/or

committed acts of patent infringement in this District as alleged more particularly below.

GlobalFoundries has also placed integrated circuits (and products containing those integrated

circuits) into the stream of commerce by shipping infringing products into this District, shipping

infringing products knowing that those products would be shipped into this District, and/or

shipping infringing products knowing that these infringing products would be incorporated into

other infringing products that would be shipped into this District.

        11.     The Court therefore has both general and specific personal jurisdiction over

GlobalFoundries.

        12.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) at least because,

as discussed above, GlobalFoundries is incorporated in this District and hence resides in this

District.

                                  FACTUAL BACKGROUND

        13.     TSMC is a world-class semiconductor foundry with over 48,000 employees

worldwide.     TSMC pioneered the pure-play foundry business model in 1987 when it was

founded and has been the world’s largest dedicated semiconductor foundry ever since. TSMC’s


                                                -3-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 4 of 29 PageID #: 4



groundbreaking foundry model immediately revolutionized the semiconductor and electronics

industries and was the first foundry model that enabled fast and efficient manufacturing of made-

to-specification silicon semiconductor wafers. For years, TSMC has been recognized as the

world’s most advanced and most successful provider of semiconductor fabrication and foundry

services for customers who design their own circuit layouts, but who either lack their own

semiconductor manufacturing expertise and facilities or simply wish to use TSMC’s leading-

edge fabrication services and technology to manufacture wafers.

       14.    Each year, TSMC spends billions of dollars on research and development to

improve its semiconductor technology and maintain the most advanced semiconductor

manufacturing capability in the world. Today, TSMC is the world’s largest semiconductor

foundry, manufacturing more than 10,000 different products using more than 250 distinct

process technologies for over 480 different customers.

       15.    TSMC serves its customers with annual capacity of more than 12 million 12-inch

equivalent wafers (more than any other foundry). It was also the first foundry in the world to

provide production capability for the most advanced manufacturing technologies, including 7-

nanometer processes, and will be the first foundry to offer commercial production of the world’s

most advanced 5-nanometer manufacturing technology in 2020. TSMC’s pioneering history and

dedication to research and development has helped solidify its position as the most innovative

and advanced foundry in the world today.

       16.    TSMC’s history of innovation and dedication to innovation has resulted in a

world-class patent portfolio, with thousands of patents awarded in the United States and

worldwide every year, and a total of almost 37,000 patents issued to date. Due to its dedication




                                              -4-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 5 of 29 PageID #: 5



to innovation and its investment in research and development, TSMC has been one of the top ten

U.S. patent holders based on the number of new patent grants for three years running.

       17.    GlobalFoundries is a foundry owned by a sovereign wealth fund, Mubadala

Investment Company. It was created by the divestiture of the manufacturing arm of Advanced

Micro Devices (AMD). GlobalFoundries has a history of lackluster performance and outmoded

technology. Industry analysts have noted that both the Samsung and TSMC foundries are far

ahead of GlobalFoundries in key technology advances and that the technology gap is widening

every year.   For example, one analyst noted that Samsung and TSMC are both ahead of

GlobalFoundries in leading-edge nodes and packaging technologies such as TSMC’s CoWoS, a

2.5D chip stack, and InFO, a wafer-level fan-out technique. TSMC’s advantage in 7-nanometer

manufacturing capability and these critical technologies helped TSMC capture lucrative, high-

volume opportunities with all leading smartphone vendors and many mobile and high

performance computing providers.

       18.    On information and belief, in August 2018, unable to keep pace with emerging

technology trends and not willing to invest the $2-4 billion required to support a new technology

process, GlobalFoundries announced it would be halting all development of its 7 nanometer

technology (which GlobalFoundries’ new CEO, Tom Caulfield, termed “bleeding edge”) in

favor of scaling out its 14 and 12 nanometer platforms.             This strategic blunder left

GlobalFoundries without a viable 10 nanometer or 7 nanometer platform and resulted in the

major advanced chip suppliers flocking to TSMC for this mission-critical technology. Even

though 7 nanometer manufacturing capability was by all accounts a lucrative investment,

GlobalFoundries found itself at least six months behind TSMC in development, so it abandoned

all efforts to innovate and support this emerging technology. In fact, on information and belief,




                                              -5-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 6 of 29 PageID #: 6



AMD, which spun off its manufacturing arm to create GlobalFoundries, still purchased 7

nanometer solutions from TSMC because GlobalFoundries did not have any applicable 7

nanometer solutions.

       19.     Starting in late 2018, GlobalFoundries started to sell off portions of its business

and decrease manufacturing capacity. In December 2018, GlobalFoundries announced the sale

of a major fabrication facility in Singapore to Vanguard International Semiconductor for $236

million. Four months later, in April 2019, GlobalFoundries sold a key fabrication plant in New

York to ON Semiconductor for $430 million.          Less than one month later, in May 2019,

GlobalFoundries sold off its ASIC business and Avera Semiconductor, the chip-design team that

GlobalFoundries acquired back in 2015 when it purchased IBM’s microelectronics division, for

$650 million to Marvell Semiconductor.

       20.     On information and belief, in August 2019, faced with intense pressure to extract

as much income as possible from the business, GlobalFoundries, without notice and unprovoked,

launched a massive patent infringement campaign against TSMC and its customers in an attempt

to monetize GlobalFoundries’ stagnant and outdated patent portfolio.               In doing so,

GlobalFoundries decided to abandon work on technological advancement and instead shifted

focus to wielding the legal process for profit by filing 19 district court lawsuits against TSMC

and its customers.

       21.     Since its inception, GlobalFoundries has failed to adequately invest in developing

emerging technologies. It instead decided to use dozens—if not hundreds—of innovative and

patented technologies of TSMC without payment or permission.            As set forth below, the

infringing GlobalFoundries products incorporate or use many technologies that were developed




                                              -6-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 7 of 29 PageID #: 7



by TSMC and protected by patents owned by TSMC. TSMC respectfully seeks relief from this

Court for GlobalFoundries’ extensive infringement.




                                 THE ASSERTED PATENTS

       22.     The ’118 patent, issued on January 30, 2007, is entitled “Field effect transistor

(FET) device having corrugated structure and method for fabrication thereof.” Fu-Liang Yang is

the named inventor. TSMC is the original and current owner by assignment of the ’118 patent.

A true and correct copy of the ’118 patent is attached hereto as Exhibit A.

       23.     The ’894 patent, issued on September 12, 2006, is entitled “Contacts to

semiconductor fin device.” Yee-Chia Yeo, Fu-Liang Yang, and Chenming Hu are the named

inventors. TSMC is the original and current owner by assignment of the ’894 patent. A true and

correct copy of the ’894 patent is attached hereto as Exhibit B.

       24.     The ’053 patent, issued on October 20, 2015, is entitled “FinFET device including

a stepped profile structure.” Chih-Wei Kuo, Yuan-Shun Chao, Hou-Yu Chen, and Shyh-Horng

Yang are the named inventors. TSMC is the original and current owner by assignment of the

’053 patent. A true and correct copy of the ’053 patent is attached hereto as Exhibit C.

       25.     The ’619 patent, issued on April 13, 2004, is entitled “Semiconductor-on-

insulator chip incorporating partially-depleted, fully-depleted, and multiple-gate devices.” Hao-

Yu Chen, Yee-Chia Yeo, Fu-Liang Yang, and Chenming Hu are the named inventors. TSMC is

the original and current owner by assignment of the ’619 patent. A true and correct copy of the

’619 patent is attached hereto as Exhibit D.




                                               -7-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 8 of 29 PageID #: 8



                          ACTS GIVING RISE TO THIS ACTION

        26.    The allegations provided below are exemplary and without prejudice to TSMC’s

infringement contentions. In providing these allegations, TSMC does not convey or imply any

particular claim constructions or the precise scope of the claims. TSMC’s claim construction

contentions regarding the meaning and scope of the claim terms will be provided under the

Court’s scheduling order and local rules.

        27.    The infringing products include, but are not limited to, all GlobalFoundries

semiconductor devices, integrated circuits, and products manufactured at 32 nanometer

technology nodes and smaller including, but not limited to, semiconductor devices manufactured

using GlobalFoundries’ 32/28 nanometer High-k Metal Gate (HGMK) processes (including

GlobalFoundries’ 28 nanometer High Performance Plus (28HPP) and 28 nanometer Super Low

Power    (28SLP)    processes),   GlobalFoundries’    22    nanometer    technology    (including

GlobalFoundries’ 22 nanometer Fully-Depleted Silicon-On-Insulator (FD-SOI) technology and

22FDX platform), GlobalFoundries’ 16 nanometer technology (including GlobalFoundries’ 16

nanometer Fin Field Effect Transistor (“FinFET”) process), GlobalFoundries’ 14 nanometer

technology (including GlobalFoundries’ 14 nanometer FinFET and 14LPP processes), and

GlobalFoundries’ 12 nanometer technology (including GlobalFoundries’ 12 nanometer FinFET

and 12LP process and 12FDX platform), and all chipsets, systems-on-a-chip (“SoCs”),

processors, controllers, products, and devices containing or utilizing the foregoing technologies,

processes, or platforms (“Accused Products”). Some non-exhaustive examples of the Accused

Products include the AMD A8-3800 Llano (32nm), Rockchip RK3188 (28nm), Rockchip

RK1808 (22nm), AMD RX480 (14nm), and AMD Ryzen 7 2700 (12nm) devices, as well as any

other semiconductor device, integrated circuit, chipset, SoC, processor, controller, product, or

device manufactured using an infringing GlobalFoundries’ technology.


                                              -8-
   Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 9 of 29 PageID #: 9



       28.     As detailed in more detail below, each element of at least one claim of each of the

Asserted Patents is literally present in the Accused Products, or is literally practiced by the

process through which each of the Accused Products is made. To the extent that any element is

not literally present or practiced, each such element is present or practiced under the doctrine of

equivalents.

       29.     In short, GlobalFoundries has made extensive use of TSMC’s patented

technologies, including the technology described and claimed in the Asserted Patents. TSMC

has no choice but to defend its proprietary and patented technology. TSMC thus requests that

this Court award it damages sufficient to compensate for GlobalFoundries’ infringement of the

Asserted Patents, find this case exceptional and award TSMC its attorneys’ fees and costs, and

grant an injunction against GlobalFoundries to prevent ongoing infringement of the Asserted

Patents.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,170,118

       30.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       31.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 11 of the ’118

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 14 and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’118 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’118 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during


                                               -9-
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 10 of 29 PageID #: 10



discovery. The ’118 Accused Products include at least the AMD RX480 (14nm) and AMD

Ryzen 7 2700 (12nm) devices fabricated using, for example, GlobalFoundries’ 14 or 12

nanometer processes.

       32.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’118 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’118 Accused Products or products containing the

infringing semiconductor components of the ’118 Accused Products.

       33.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’118 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’118 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’118 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’118 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       34.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’118 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’118 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’118 patent and that its activities infringe the ’118 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’118 Accused Products are infringing the ’118 patent at least because

GlobalFoundries has known that it is infringing the ’118 patent.




                                              - 10 -
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 11 of 29 PageID #: 11



       35.     On information and belief, GlobalFoundries infringes one or more claims of the

’118 patent under 35 U.S.C. § 271(g) by using, offering to sell, selling, and/or importing into the

United States a product made by a process claimed in the ’118 patent. For example, on

information and belief, GlobalFoundries uses, offers to sell, sells, and/or imports into the United

States the ’118 Accused Products that were fabricated using a process claimed in the ’118 patent

and those produces were not materially changed by subsequent processes or a trivial and

nonessential component of another product.

       36.     The ’118 Accused Products meet all the limitations of at least claim 11 of the

’118 patent. Specifically, claim 11 of the ’118 patent recites: a method for forming a field effect

transistor (FET) device comprising: providing a semiconductor substrate comprising an active

region defined by isolation regions; forming a gate electrode over a portion of the active region

and at least a portion of the isolation regions to cover and define a channel region within the

active region; and forming a pair of source/drain regions within the active region and separated

by the channel region within the active region wherein an interface of the active region is

corrugated, said corrugated interface comprising rounded valley bottom portions and peak

portions.

       37.     The ’118 Accused Products are field effect transistor (FET) devices.            For

example, the AMD RX480 (14nm) is a graphics card featuring the Polaris GPU. The AMD

Ryzen 7 2700 (12nm) is a 64-bit 8-core desktop processor. Each of the ’118 Accused Products

contain integrated circuits with finFETs fabricated using, for example, GlobalFoundries’ 14 and

12 nanometer processes.

       38.     The ’118 Accused Products are formed by providing a semiconductor substrate

comprising an active region defined by isolation regions. For example, each of the ’118 Accused




                                              - 11 -
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 12 of 29 PageID #: 12



Products includes finFET NMOS and PMOS logic transistors on a silicon semiconductor

substrate with fins built up from the substrate. The fins make up, for example, at least part of an

active region between the source and drain regions. Isolation regions containing, for example,

silicon oxide (SiO) define the active regions and are interposed between the fins using, for

example, STI techniques.

       39.     The ’118 Accused Products are formed with a gate electrode over a portion of the

active region and at least a portion of the isolation regions to cover and define a channel region

within the active region. For example, each of the ’118 Accused Products includes finFET

NMOS and PMOS logic transistors with fin structures at least partially surrounded by a gate

electrode that controls one or more of the transistors. By surrounding at least a portion of the fin

structures, the gate electrode is positioned over a portion of the active region of each fin

structure. The gate electrode also extends over SiO isolation regions interposed between the fin

structures. A channel region is defined at least partially within the fin structure and between the

source and drain regions.

       40.     The ’118 Accused Products are formed with a pair of source/drain regions within

the active region and separated by the channel region within the active region. For example, the

’118 Accused Products include fin structures that connect the source and drain regions using a

channel region within the active region. The active region includes, for example, at least a

portion of the fin structure between the source and drain regions.

       41.     The ’118 Accused Products have an interface of the active region that is

corrugated, the corrugated interface comprising rounded valley bottom portions and peak

portions. For example, the gate electrode within the finFET PMOS and NMOS logic transistors

within the ’118 Accused Products makes up at least part of the interface of the active regions (for




                                               - 12 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 13 of 29 PageID #: 13



example, the interface between the gate electrode and the fin structures). The gate electrode and

interface between the gate electrode and the fins the electrode controls is corrugated and contains

rounded valley bottom portions and peak portions.

       42.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’118 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’118 Accused Products that it obtains during discovery.

       43.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       44.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’118 patent by GlobalFoundries.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,105,894

       45.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       46.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’894

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 14 and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’894 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’894 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during


                                              - 13 -
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 14 of 29 PageID #: 14



discovery. The ’894 Accused Products include at least the AMD RX480 (14nm) and AMD

Ryzen 7 2700 (12nm) devices fabricated using, for example, GlobalFoundries’ 14 or 12

nanometer process.

       47.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’894 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’894 Accused Products or products containing the

infringing semiconductor components of the ’894 Accused Products.

       48.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’894 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’894 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’894 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’894 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       49.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’894 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’894 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’894 patent and that its activities infringe the ’894 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’894 Accused Products are infringing the ’894 patent at least because

GlobalFoundries has known that it is infringing the ’894 patent.




                                              - 14 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 15 of 29 PageID #: 15



       50.     The ’894 Accused Products meet all the limitations of at least claim 1 of the ’894

patent. Specifically, claim 1 of the ’894 patent recites: a contact to a semiconductor fin having

reduced resistance comprising: the semiconductor fin comprising a top surface and two sidewall

surfaces formed on an insulating substrate, said fin comprising a channel region, a source region

and a drain region; a dielectric layer on said fin and on a portion of said insulating substrate; and

the contact formed of an electrically conductive material in electrical communication with said

fin, said contact on at least one surface of said fin overlying said source and drain regions, said at

least one surface exposed through said dielectric layer to form a contact opening, said at least

one surface comprising at least one of the two sidewall surfaces.

       51.     The ’894 Accused Products are semiconductor devices manufactured with

finFETs that include contacts to a semiconductor fin having reduced resistance. For example,

the AMD RX480 (14nm) is a graphics card featuring the Polaris GPU. The AMD Ryzen 7 2700

(12nm) is a 64-bit 8-core desktop processor.        Each of the ’446 Accused Products contain

integrated circuits fabricated using, for example, GlobalFoundries’ 14 or 12 nanometer FinFET

processes.

       52.     The ’894 Accused Products have semiconductor fins comprising a top surface and

two sidewall surfaces formed on an insulating substrate, with the fin comprising a channel

region, a source region, and a drain region. For example, each of the ’894 Accused Products

include NMOS logic transistors and PMOS logic transistors fabricated using GlobalFoundries’

14 or 12 nanometer FinFET processes. Silicon fins extend from the substrate connecting source

and drain regions, as is typical with FinFETs. The tops and sidewall surfaces of the fins are

formed on an insulating substrate, for example, a silicon substrate.




                                                - 15 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 16 of 29 PageID #: 16



       53.     The ’894 Accused Products have a dielectric layer on said fin and on a portion of

said insulating substrate. For example, a dielectric layer of silicon oxide (SiO) is used on the fin

and a portion of the insulating substrate in the standard GlobalFoundries’ 14 and 12 nanometer

FinFET processes.

       54.      The ’894 Accused Products have a contact formed of an electrically conductive

material in electrical communication with the fin, the contact on at least one surface of said fin

overlying the source and drain regions, the at least one surface exposed through the dielectric

layer to form a contact opening, and the at least one surface comprising at least one of the two

sidewall surfaces. For example, the ’894 Accused Products include source/drain subcontacts

(SCs) on at least one surface of said fin overlying the source/drain regions, surrounding each fin,

and directly contacting both fin sidewalls, for example, at least at the sidewalls of the epitaxy tips

of the fins. The SCs extend down vertically past the top of the fin, surround the fin, and are

electrically connected to the fin sidewalls with TiN, TiSi, and/or TiSiGe.

       55.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’894 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’894 Accused Products that it obtains during discovery.

       56.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       57.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’894 patent by GlobalFoundries.




                                                - 16 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 17 of 29 PageID #: 17



              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,166,053

       58.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       59.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’053

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 14 and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’053 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’053 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during

discovery. The ’053 Accused Products include at least the AMD RX480 (14nm) and AMD

Ryzen 7 2700 (12nm) devices fabricated using, for example, GlobalFoundries’ 14 or 12

nanometer processes.

       60.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’053 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’053 Accused Products or products containing the

infringing semiconductor components of the ’053 Accused Products.

       61.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’053 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’053 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’053 patent, that


                                              - 17 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 18 of 29 PageID #: 18



constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’053 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

        62.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’053 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’053 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’053 patent and that its activities infringe the ’053 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’053 Accused Products are infringing the ’053 patent at least because

GlobalFoundries has known that it is infringing the ’053 patent.

        63.     The ’053 Accused Products meet all the limitations of at least claim 1 of the ’053

patent. Specifically, claim 1 of the ’053 patent recites: a FinFET device comprising: a substrate

including a fin structure, the fin structure including a first fin and a second fin, the second fin

being disposed adjacent to the first fin; a shallow trench isolation (STI) feature disposed on the

substrate in a region between the first fin and the second fin; a gate structure disposed on a gate

dielectric, the gate structure traversing the first fin, the second fin, and the STI feature, the gate

structure having a first stepped profile at the first fin and a second stepped profile at the second

fin, wherein the first stepped profile of the gate structure has a first width at a centerline of the

first fin, a second width at a first distance from the centerline of the first fin, and a third width at

the first distance from the centerline of the first fin, the second width being measured at a

topmost portion of the gate structure and the third width being measured at a bottommost point

of the gate structure, the first width being less than the third width, and the second width being




                                                 - 18 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 19 of 29 PageID #: 19



less than the third width, wherein the second stepped profile of the gate structure has the first

width at a centerline of the second fin; an interfacial layer, the interfacial layer being interposed

between the fin structure and the gate dielectric; and gate spacers disposed along sidewalls of the

gate structure, the gate dielectric being interposed between the gate spacers and the gate

structure.

        64.    The ’053 Accused Products are FinFET devices. For example, the AMD RX480

(14nm) is a graphics card featuring the Polaris GPU. The AMD Ryzen 7 2700 (12nm) is a 64-bit

8-core desktop processor.     Each of the ’053 Accused Products contain integrated circuits,

including finFET transistors fabricated using, for example, GlobalFoundries’ 14 or 12 nanometer

process.

        65.    The ’053 Accused Products have a substrate including a fin structure, the fin

structure including a first fin and a second fin, the second fin being disposed adjacent to the first

fin. For example, the ’053 Accused Products include PMOS and CMOS logic transistors with

fin structures fabricated using, for example, GlobalFoundries’ 14 or 12 nanometer process.

Multiple fins are disposed adjacent to each but separated by STI of silicon oxide.

        66.    The ’053 Accused Products have a shallow trench isolation (STI) feature disposed

on the substrate in a region between the first fin and the second fin. For example, STI feature

containing silicon oxide are disposed between the fin structures.

        67.    The ’053 Accused Products have a gate structure disposed on a gate dielectric, the

gate structure traversing the first fin, the second fin, and the STI feature. For example, a single

gate electrode is used to control multiple adjacent fin structures within the CMOS and PMOS

transistors in each of the ’053 Accused Products. The gate electrode is deposed on a gate

dielectric containing, for example, silicon oxide.




                                               - 19 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 20 of 29 PageID #: 20



        68.        The ’053 Accused Products have CMOS and PMOS transistors where the gate

structure has a first stepped profile at the first fin and a second stepped profile at the second fin,

wherein the first stepped profile of the gate structure has a first width at a centerline of the first

fin, a second width at a first distance from the centerline of the first fin, and a third width at the

first distance from the centerline of the first fin, the second width being measured at a topmost

portion of the gate structure and the third width being measured at a bottommost point of the gate

structure, the first width being less than the third width, and the second width being less than the

third width, wherein the second stepped profile of the gate structure has the first width at a

centerline of the second fin. For example, on information and belief, at least some of the

transistors with the ’053 Accused Products have stepped profiles whereby the topmost portion of

the gate structure measures approximately 25 nm in width while the bottommost portion of the

gate structure measures approximately 30 nm in width. The width of the gate structure at the

centerline of the fin is also approximately 25 nm, the same as the width of the topmost portion of

the gate structure.

        69.        The ’053 Accused Products have an interfacial layer, the interfacial layer being

interposed between the fin structure and the gate dielectric. For example, the ’053 Accused

Products have an interfacial layer of silicon oxide interposed between the fin structure and the

gate dielectric.

        70.        The ’053 Accused Products have gate spacers disposed along sidewalls of the gate

structure, the gate dielectric being interposed between the gate spacers and the gate structure.

For example, gate spacers of silicon oxynitride (SiON) are disposed along sidewalls of the gate

structure, and the gate dielectric of silicon oxide is interposed between the gate spacers and the

gate structure.




                                                 - 20 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 21 of 29 PageID #: 21



       71.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’053 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’053 Accused Products that it obtains during discovery.

       72.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       73.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’053 patent by GlobalFoundries.

                  COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 6,720,619

       74.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       75.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’619

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 14 and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’619 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’619 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during

discovery. The ’619 Accused Products include at least the AMD RX480 (14nm) and AMD




                                              - 21 -
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 22 of 29 PageID #: 22



Ryzen 7 2700 (12nm) devices fabricated using, for example, GlobalFoundries’ 14 or 12

nanometer process.

       76.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’619 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’619 Accused Products or products containing the

infringing semiconductor components of the ’619 Accused Products.

       77.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’619 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’619 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’619 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’619 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       78.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’619 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’619 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’619 patent and that its activities infringe the ’619 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’619 Accused Products are infringing the ’619 patent at least because

GlobalFoundries has known that it is infringing the ’619 patent.




                                              - 22 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 23 of 29 PageID #: 23



       79.     For example, the ’619 Accused Products meet all the limitations of at least claim

1 of the ’619 patent. Specifically, claim 1 of the ’619 patent recites: a multiple-gate device

structure, comprising: a substrate; a semiconductor depletion material with a first predetermined

height and width overlying a predetermined portion of the substrate to form an active region; an

isolation material formed on top of the substrate surrounding the active region so as to bury a

bottom portion of the active region therein, thereby exposing a top portion of the active region; a

gate dielectric layer covering the exposed portion of the top and two sidewalls of the top portion

of the active region; and at least one gate electrode formed on top of the gate dielectric layer and

extending through two sidewalls thereof to reach the isolation material, wherein source and drain

regions of the multiple-gate device are separated by the gate electrode, wherein the exposed top

portion of the active region has its top corners rounded.

       80.     The ’619 Accused Products are semiconductor devices that include multiple-gate

device structures. For example, the AMD RX480 (14nm) is a graphics card featuring the Polaris

GPU. The AMD Ryzen 7 2700 (12nm) is a 64-bit 8-core desktop processor. Each of the ’619

Accused Products contain integrated circuits having multiple-gate device structures such as

finFETs fabricated using, for example, GlobalFoundries’ 14 or 12 nanometer processes.

       81.     The ’619 Accused Products have a substrate. For example, the ’619 Accused

Products include a silicon substrate.

       82.     The ’619 Accused Products have a semiconductor depletion material with a first

predetermined height and width overlying a predetermined portion of the substrate to form an

active region. For example, on information and belief, the ’619 Accused Products include a

silicon depletion material. The silicon depletion material has a predetermined height and width

overlying a predetermined portion of the silicon substrate to form an active region.




                                               - 23 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 24 of 29 PageID #: 24



       83.     The ’619 Accused Products have an isolation material formed on top of the

substrate surrounding the active region so as to bury a bottom portion of the active region

therein, thereby exposing a top portion of the active region. For example, the ’619 Accused

Products include a silicon oxide (SiO) isolation material formed on top of the silicon substrate.

The isolation material surrounds the active region such that it buries a bottom portion of the

active region and exposes a top portion of the active region.

       84.     The ’619 Accused Products have a gate dielectric layer covering the exposed

portion of the top and two sidewalls of the top portion of the active region. For example, the

’619 Accused Products include a gate dielectric layer composed of, for example, silicon oxide

(SiO). The gate dielectric layer covers the exposed portion of the top and two sidewalls of the

top portion of the active region.

       85.     The ’619 Accused Products have at least one gate electrode formed on top of the

gate dielectric layer and extending through two sidewalls thereof to reach the isolation material,

wherein source and drain regions of the multiple-gate device are separated by the gate electrode,

wherein the exposed top portion of the active region has its top corners rounded. For example,

the ’619 Accused Products include a NMOS/PMOS gate electrode that is formed on top of the

gate dielectric layer and extends through two sidewalls thereof to reach the silicon oxide (SiO)

isolation material. Source and drain regions of the multiple-gate device are separated by the

NMOS/PMOS gate electrode. The exposed top portion of the active region has rounded top

corners.

       86.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’619 Accused Products. TSMC reserves the




                                               - 24 -
  Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 25 of 29 PageID #: 25



right to modify this description, including, for example, on the basis of information about the

’619 Accused Products that it obtains during discovery.

       87.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       88.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’619 patent by GlobalFoundries.


                                     PRAYER FOR RELIEF

       WHEREFORE, TSMC respectfully requests:

       1.      That Judgment be entered that GlobalFoundries has infringed one or more of the

Asserted Patents, directly and indirectly, by way of inducement or contributory infringement,

literally or under the doctrine of equivalents;

       2.      That, in accordance with 35 U.S.C. § 283, GlobalFoundries and all affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be preliminarily and permanently

enjoined from (1) infringing the Asserted Patents and (2) making, using, selling, offering for sale

and/or importing the Accused Products;

       3.      An award of damages sufficient to compensate TSMC for GlobalFoundries’

infringement under 35 U.S.C. § 284;

       4.      That the case be found exceptional under 35 U.S.C. § 285 and that TSMC be

awarded its attorneys’ fees;

       5.      Costs and expenses in this action;

       6.      An award of prejudgment and post-judgment interest; and



                                                  - 25 -
Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 26 of 29 PageID #: 26



    7.    Such other and further relief as the Court may deem just and proper.




                                        - 26 -
 Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 27 of 29 PageID #: 27



                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TSMC respectfully

demands a trial by jury on all issues raised by the Complaint.




                                              - 27 -
Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 28 of 29 PageID #: 28



                                        Respectfully submitted,

                                        /s/ Karen E. Keller
OF COUNSEL:                             John W. Shaw (No. 3362)
                                        Karen E. Keller (No. 4489)
Sean S. Pak                             David M. Fry (No. 5486)
seanpak@quinnemanuel.com                Nathan R. Hoeschen (No.6232)
Brian E. Mack                           SHAW KELLER LLP
brianmack@quinnemanuel.com              I.M. Pei Building
Andrew Holmes                           1105 North Market Street, 12th Floor
drewholmes@quinnemanuel.com             Wilmington, DE 19801
QUINN EMANUEL URQUHART &                (302) 298-0700
SULLIVAN, LLP                           jshaw@shawkeller.com
50 California Street, 22nd Floor        kkeller@shawkeller.com
San Francisco, CA 94111                 dfry@shawkeller.com
Tel: 415-875-6600                       nhoeschen@shawkeller.com
                                        Attorneys for Plaintiff
Dave Nelson
davenelson@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Tel: 312-705-7400

Eric Huang
erichuang@quinnemanuel.com
Patrick Curran
patrickcurran@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Tel: 212-849-7000

Scott Watson
scottwatson@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
865 S. Figueroa St., 10th Floor
Los Angeles, California 90017
Tel: 213-443-3000




                                   - 28 -
Case 1:19-cv-01835-MN Document 1 Filed 09/30/19 Page 29 of 29 PageID #: 29



Michael J. McKeon (mckeon@fr.com)
Christian A. Chu (chu@fr.com)
FISH & RICHARDSON P.C.
1000 Maine Ave. S.W., Suite 1000
Washington, D.C. 20024
Telephone: (202) 783-5070

David M. Barkan (barkan@fr.com)
FISH & RICHARDSON P.C.
500 Arguello St., Suite 500
Redwood City, CA 94063
Telephone: (650) 839-5070

Thomas H. Reger II (reger@fr.com)
Jane J. Du (du@fr.com)
FISH & RICHARDSON P.C.
1717 Main Street, Suite 5000
Dallas, TX 75201
Telephone: (214) 747-5070

Kevin K. Su (su@fr.com)
FISH & RICHARDSON P.C.
One Marina Park Drive
Boston, MA 02210
Telephone: (617) 542-5070

Brian G. Strand (strand@fr.com)
John P. Brinkmann (brinkmann@fr.com)
FISH & RICHARDSON P.C.
1221 McKinney Street, Suite 2800
Houston, TX 77010
Telephone: (713) 654-5300

Dated: September 30, 2019




                                       - 29 -
